DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/19/2019 fails to comply with 37 CFR 1.98(a) (3) (i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
1.98 Content of IDS
(2) (ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv) All other information or that portion which caused it to be listed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Expose the plurality of explosive proppant to what?  Borehole temperature? Heater? Acid? All claims dependent of claim 1 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-8, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ersoz et al. (US 2015/0354337 A1) (“Ersoz” herein – provided by applicant)

Claim 1
Ersoz discloses, as best understood based on the indefiniteness above, a method comprising: 
introducing one or more composite structures into a portion of a wellbore, wherein the one or more composite structures each comprise: [0033-0038]
a plurality of explosive proppant particles comprising a reactive core (154, 164); [0057-0059, 0079]
a carrier material:  (152)
a first packaging (152a): and a second packaging (152b): 
allowing one or more of the composite structures to reach a location within the portion of the wellbore, [0071]
 exposing the plurality of explosive proppant particles within the first packaging or the second packaging; and triggering the reactive core of the exposed explosive proppant particles to create a plurality of micro-seismic events. [0059-0063, 0078-0080]

Claim 2
Ersoz discloses the method of claim 1, wherein the reactive core comprises a total amount of explosive materials that is less than or equal to about 50 mg. [0075]

Claim 3
Ersoz discloses the method of claim 1, wherein the first packaging is fully disposed within the second packaging. [0057-0059]

Claim 4
Ersoz discloses the method of claim 1, wherein the first packaging is coupled to and disposed adjacent to the second packaging. (i.e. 150x &160x) [0070]

Claim 5
Ersoz discloses thee method of claim 1, wherein exposing the plurality of explosive proppant further comprises:
 	 allowing the first packaging to at least partially degrade in response to exposure to a first stimulus; and allowing the second packaging to at least partially degrade in response to exposure to a second stimulus. [0070-0071]

Claim 6
Ersoz discloses thee method of claim 5, wherein:
 the first stimulus is selected from the group consisting of erosion, impact, shear forces, a temperature change, a pH change, a pressure change, a pressure gradient change, a chemical solution, a chemical reaction, an ultraviolet source, and a nuclear source; and
 	 the second stimulus is selected from the group consisting of a temperature change, a pH change, a pressure change, a pressure gradient change, a chemical solution, a chemical reaction, an ultraviolet source, and a nuclear source. [0078-0080]

Claim 7
Ersoz discloses the method of claim 1, wherein introducing the composite structure into a portion of a wellbore further comprises:
 	 placing one or more composite structures into a ball launcher (180); inserting the composite structure into a wellbore treatment fluid; and injecting the wellbore treatment fluid into the portion of the wellbore. [0081]

Claim 8
Ersoz discloses the method of claim 1, wherein the reactive core comprises a primary explosive material and a secondary explosive material. (i.e. Type 1 & Type 2) [0079]

Claim 10
Ersoz disclose the method of claim 8. Ersoz however does not explicitly disclose, wherein the primary explosive material and the secondary explosive material are present in amounts having a ratio of from about 1:12 to about 1:1. (i.e., 100 % Type 1 & 100% Type 2)  [0079-0080]

Claim 12
Ersoz discloses a method comprising: 
detecting one or more micro-seismic events created within a portion of a wellbore by a plurality of explosive proppant particles comprising a reactive core, wherein the explosive proppant particles are introduced into a wellbore using one or more composite structures comprising: 
the plurality of explosive proppant particles: 
a carrier material; a first packaging: and a second packaging: and 
determining at least one property relating to a fracture network based at least in part on detection of at least one of the micro-seismic events, the property being selected frorn the group consisting of: distribution of proppant particles within a fracture network, dimensions of a fracture network, geometry of a fracture network, and any combination thereof. [0002, 0033-0038, 0043, 0057-0063, 0071, 0078-0080, 102]

Claim 13
Ersoz discloses the method of claim 12, wherein the first packaging is fully disposed within the second packaging.  [0057-0059]

Claim 14
Ersoz discloses the method of claim 12, wherein the first packaging is coupled to and disposed adjacent to the second packaging. (i.e. 150x &160x) [0070]

Claim 15
Ersoz discloses the method of claim 12, wherein the reactive core comprises a primary explosive material and a secondary explosive material. (i.e. Type 1 & Type 2) [0079]

Claim 17
Ersoz discloses a composite structure for generating a micro-seismic event within a wellbore comprising: a first packaging defining a generally spherical enclosure; 
 a second packaging; a carrier material disposed within the first packaging; and at least one explosive proppant particle surrounded by the carrier material. [0033-0038, 0043, 0057-0063, 0071, 0078-0080, 102]

Claim 18
Ersoz discloses the composite structure of claim 17, wherein the first packaging is fully disposed within the second packaging. [0057-0059]

Claim 19
Ersoz discloses the composite structure of claim 17, wherein the first packaging is coupled to and disposed adjacent to the second packaging. (i.e. 150x &160x) [0070]

Claim 20
Ersoz discloses the composite structure of claim 17, wherein:
 	the first packaging comprises a material that degrades in response to a stimulus selected from the group consisting of a temperature change, a pH change, a pressure change, a pressure gradient change, a chemical solution, a chemical reaction, an ultraviolet source, and a nuclear source and
	the second packaging comprises a material that degrades in response to a stimulus selected from the group consisting of a temperature change, a pH change, a pressure change, a pressure gradient change, a chemical solution, a chemical reaction, an ultraviolet source, and a nuclear source.  [0078-0080]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ersoz, as applied to claims 1, 8, and 15 above, and further in view of Hall et al. (WO 2016/126240 A1) (“Hall” herein – provided by applicant).

Claims 9 and 16
Ersoz discloses the method of claim 8, wherein Ersoz however does not explicitly disclose the primary explosive is selected from the group consisting of: potassium azidodisulfate,  bismuth nitride, a mixture of magnesium and iodopentoxide, a mixture of magnesium and silver nitrate, a mixture of magnesium and ceric ammonium nitrate, a mixture of magnesium and barium peroxide, a mixture of metal and iodine, and a mixture of boron and silver difluoride;
the secondary explosive is selected from the group consisting of copper(I) 5- nitrotetrazolate (DBX-1), lead azide, potassium-graphite, magnesium-iodine, a mixture of 15 magnesium and barium peroxide, a mixture of aluminum and iodine, sodium aluminum hydride, a mixture of magnesium and silver nitrate, and a mixture of magnesium and ceric ammonium nitrate.
 	Hall teaches the above limitation (See paragraphs 0032-0033, & 0035 →Hall teaches this limitation in that the capsules 200 include an explosive substance 201. The explosive substance can make up any portion of the capsule or containment in any location, including the core or periphery. The explosive substance 201 can be in a variety of forms, including liquids, gels, plastics, or powders. Explosive powders may be compressed to form dense pellets, for example. Explosives may also include chemically non-reactive, non- explosive materials, for example, sawdust and waxes as binders. These additional non-explosive materials may contribute to stabilizing an otherwise overly sensitive explosive. The explosive substance 201 can be a primary explosive, secondary explosive, or other substance that releases energy in the form of a pressure wave when initiated. Examples of suitable primary explosives include, but are not limited to, lead azide, lead styphnate, silver azide, silver fulminate, pentaerythritol 
fracturing operations or caused by an explosion, implosion, exothermic reaction, etc. [0048]


Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Ersoz alone as applied to claims 1 and 8 above.

Claim 11
Ersoz discloses the method of claim 8 except for the wherein the primary explosive material is present in an amount equal to or greater than about 4 mg. ,  It would have been obvious to one having skill in the art before the effective filling date of the claimed invention was made to have the primary explosive material present in an amount equal to or greater than about 4 mg, since it has been held that [W]here the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ersoz et al. (US 9,500,069 B2) Method And Apparatus For Generating Seismic Pulses To Map Subterranean Fractures teaches Methods for determining distribution, orientation and dimensions of networks of hydraulically-induced fractures within a subterranean formation containing fluids. Micro-seismic events are .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/13/2022